 


109 HCON 313 IH: Commending the people of the Republic of Liberia for holding peaceful national elections in 2005 and congratulating President Ellen Johnson-Sirleaf on her victory and becoming the first female president of any African country.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 313 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Payne (for himself, Mr. Smith of New Jersey, Mr. Conyers, Mr. Meeks of New York, Ms. McCollum of Minnesota, Ms. Watson, Mr. Tancredo, and Ms. Lee) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Commending the people of the Republic of Liberia for holding peaceful national elections in 2005 and congratulating President Ellen Johnson-Sirleaf on her victory and becoming the first female president of any African country. 
 
Whereas between April 25 and May 21, 2005, more than 1.3 million Liberians, which accounted for 87 percent of the eligible voters in the Republic of Liberia, registered to vote in the October 11, 2005, national elections; 
Whereas the Liberian National Elections Commission validated 22 presidential candidates, 22 vice-presidential candidates, 206 senatorial candidates, and 512 congressional candidates for the national elections; 
Whereas 74.1 percent of registered voters in Liberia took part in the national elections, some lining up for hours; 
Whereas because no presidential candidate received over 50 percent of the vote, a run-off election was scheduled for November 8, 2005, between the two front-runners—Ms. Ellen Johnson-Sirleaf and Mr. George Weah; 
Whereas on November 8, 2005, Liberians again peacefully assembled to participate in this historic process; 
Whereas the final tabulation of votes from the run-off election indicates that Ms. Ellen Johnson-Sirleaf won the presidency of Liberia with 59 percent of the votes; 
Whereas the victory of Ms. Ellen Johnson-Sirleaf marks an important milestone for Africa because Ms. Johnson-Sirleaf will be the first elected female president in African history; 
Whereas the people of Liberian have suffered from repressive and corrupt political leadership, including that of Samuel Doe, who led a coup that ousted President William Tolbert in 1980; 
Whereas in 1989, Charles Taylor, an accused embezzler and United States prison escapee, led an insurrection and fomented a devastating civil war that claimed more than 200,000 Liberian lives, resulted in gross human rights abuses, and forced half of the Liberian population to flee as refugees to neighboring countries or to become internally displaced persons within Liberia; 
Whereas mediation and efforts by the Economic Community of West African States (ECOWAS), and the signing of a peace agreement in 1995 and an addendum thereof in 1996, paved the way for elections in 1997 in which Charles Taylor was elected President of Liberia; 
Whereas President Charles Taylor and his government failed to effectively pursue national political reconciliation, build institutions, or improve socio-economic conditions for the people of Liberia; 
Whereas President Charles Taylor continued to aid and abet an insurrection against the Government of Sierra Leone by the Revolutionary United Front (RUF), a brutal rebel group known for amputating the limbs of innocent children and causing prolonged suffering among Sierra Leoneans until January 2002; 
Whereas President Charles Taylor and officials within his government profited openly from the illicit trade in “blood diamonds” and exploited natural resources for private gain; 
Whereas the regime of President Charles Taylor failed to adhere to the rule of law, repressed the independent press, created an atmosphere of public intimidation, operated with little or no accountability or transparency, harassed and imprisoned civil society leaders, and routinely violated human rights; 
Whereas on June 17, 2003, the Government of Liberia, Liberians United for Reconciliation and Democracy (LURD), and the Movement for Democracy in Liberia (MODEL) signed the Agreement on Ceasefire and the Cessation of Hostilities (hereinafter referred to as the Ceasefire Agreement) to halt Liberia’s civil war and bring renewed hope for the people of Liberia; 
Whereas the Ceasefire Agreement states that immediately following the signing of the Ceasefire Agreement, the Government of Liberia, LURD, and MODEL, with all other Liberian political parties and stakeholders, would participate in a dialogue to seek, within a period of 30 days, a comprehensive peace agreement and the formation of a transitional government; 
Whereas on August 18, 2003, the involved parties signed the Comprehensive Peace Agreement and shortly thereafter peacekeepers from the Economic Community of West African States (ECOWAS) and the ECOWAS Mission in Liberia (ECOMIL) were deployed to Liberia to end the fighting by observing and enforcing the Ceasefire Agreement as well as to facilitate the distribution of relief aid; 
Whereas in September 2003, the United Nations Mission in Liberia (UNMIL) absorbed ECOMIL and took over the responsibilities of peacekeeping, civilian policing, facilitating the safe return of over 500,000 internally displaced persons and refugees in neighboring countries, and aiding in the delivery of humanitarian assistance and goods; 
Whereas UNMIL committed to assist the National Transitional Government of Liberia (NTGL) in the implementation of the Disarmament, Demobilization, Re-integration and Rehabilitation (DDRR) program, whose aim is to re-incorporate into civilian life socially and economically an estimated 101,000 combatants, among them 11,000 child soldiers under the age of 18; 
Whereas on October 14, 2003, the NTGL, headed by Chairman Gyude Bryant, took office with the task of re-establishing a governmental authority and helping organize national elections within two years; 
Whereas the United States and Liberia have a long, historic relationship beginning in the 19th century when freed slaves from the United States founded the Republic of Liberia with a grant of $100,000 from President James Monroe and thousands of free Black Americans from the United States immigrated to Liberia and declared their independence; and 
Whereas in spite of its troubled domestic political history and disappointing political leadership, Liberia has been a strong political ally of the United States, including providing a base for the Allies in West Africa during World War I, allowing United States troops to be based in the country during World War II, and permitting the construction of a Voice of America transmitter to cover the entire African continent to expose Soviet propaganda during the cold war: Now, therefore, be it 
 
That Congress— 
(1)commends the people of the Republic of Liberia for holding peaceful national elections in 2005 and congratulating President Ellen Johnson-Sirleaf on her victory and becoming the first female president of any African country; 
(2)commends the Government and people of Liberia for their commitment to the democratic renaissance of Liberia; 
(3)commends the Liberian National Election Commission for conducting the 2005 national elections in a free and fair manner and for investigating election complaints; 
(4)applauds the candidates and their supporters, the United Nations, the Economic Community of West African States (ECOWAS), and the Government of the United States for their role in helping Liberia carry out the 2005 national elections; 
(5)urges all political and civic leaders in Liberia to continue to lead the country into a sustained peaceful transition to democracy; 
(6)acknowledges and welcomes the strong and long-standing relationship between the United States and Liberia and expresses its firm commitment to continuing efforts by the people and Government of Liberia to forge ahead toward the establishment of a full democracy and a sustainable economy; and 
(7)pledges its continued support to lasting peace and democracy in Liberia and to the further development of Liberia. 
 
